 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 6 
In the House of Representatives, U. S.,

September 14, 2009
 
RESOLUTION 
Recognizing the significant contribution coaches make in the life of children who participate in organized sports and supporting the goals and ideals of National Coaches Appreciation Week.  


Whereas coaches are a vital part of organized youth sports;
Whereas approximately 42 million American children participate in organized sports each year, but more than 20 million children in the United States lack the opportunity to participate in organized sports, in part because of an insufficient number of coaches;
Whereas a national effort to promote coaching is needed to increase the number of adults serving as coaches in youth sports;
Whereas the purpose of the Congressional Caucus on Youth Sports is to educate Members of Congress, the media, and the public on the need to restore a child-centered focus in youth sports that will produce immeasurable positive benefits for the well-being and character development of children;
Whereas sports and coaches help children fight obesity, increase their self-esteem, learn leadership skills, and discover how to incorporate the values of sports into other aspects of their daily lives;
Whereas youth sports activity can reduce gang participation and youth violence;
Whereas children need adults who will believe in them and who give children the support they need to be a success;
Whereas coaches can positively impact the physical, emotional, and educational life of children;
Whereas coaches who volunteer their time help educate children, serve as role models, and, in some situations, are parental surrogates; and
Whereas the designation of the week of September 13 through 19, 2009, as National Coach Appreciation Week would raise awareness and leverage resources to engage millions of children in organized sports that promote health, nutrition, and fitness, as well as other youth development outcomes: Now, therefore, be it 
 
That the House of Representatives—
(1)recognizes the significant contribution coaches make in the life of children who participate in organized sports; 
(2)supports the goals and ideals of National Coach Appreciation Week; and 
(3)encourages the people of the United States to observe National Coach Appreciation Week with appropriate recognition, activities, and programs to demonstrate the importance of sports and coaches in the life of children. 
 
Lorraine C. Miller,Clerk.
